Case: 21-10571     Document: 00516117340         Page: 1     Date Filed: 12/03/2021




              United States Court of Appeals
                   for the Fifth Circuit                         United States Court of Appeals
                                                                          Fifth Circuit

                                                                        FILED
                                                                December 3, 2021
                                  No. 21-10571                     Lyle W. Cayce
                                Summary Calendar                        Clerk


   United States of America,

                                                             Plaintiff—Appellee,

                                       versus

   Jose Rodriguez-Vasquez,

                                                         Defendant—Appellant.


                  Appeal from the United States District Court
                      for the Northern District of Texas
                           USDC No. 4:20-CR-330-1


   Before Smith, Stewart, and Graves, Circuit Judges.
   Per Curiam:*
          Jose Rodriguez-Vasquez appeals his conviction and sentence for
   reentry after deportation in violation of 8 U.S.C. § 1326(a) and (b)(2).
   Rodriguez-Vasquez argues that treating a prior conviction that increases the
   statutory maximum under § 1326(b)(2) as a sentencing factor, rather than as


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 21-10571          Document: 00516117340       Page: 2    Date Filed: 12/03/2021




                                     No. 21-10571


   an element of the offense, violates the Constitution and rendered his guilty
   plea unknowing and involuntary. He correctly concedes that his argument is
   foreclosed by Almendarez-Torres v. United States, 523 U.S. 224 (1998), but he
   wishes to preserve it for further review. The Government has moved without
   opposition for summary affirmance or, alternatively, for an extension of time
   to file its brief.
           As the Government asserts and as Rodriguez-Vasquez concedes, the
   sole issue raised on appeal is foreclosed by Almendarez-Torres. See United
   States v. Wallace, 759 F.3d 486, 497 (5th Cir. 2014); United States v. Pineda-
   Arrellano, 492 F.3d 624, 625-26 (5th Cir. 2007). Because the Government’s
   position “is clearly right as a matter of law so that there can be no substantial
   question as to the outcome of the case,” Groendyke Transp., Inc. v. Davis, 406
   F.2d 1158, 1162 (5th Cir. 1969), summary affirmance is proper.
           Accordingly, the motion for summary affirmance is GRANTED, and
   the judgment of the district court is AFFIRMED. The Government’s
   alternative motion for an extension of time is DENIED.




                                          2